NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


LISA DAILY,                                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-4570
                                             )
THOMAS P. DAILY,                             )
                                             )
              Appellee.                      )
                                             )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Sarasota
County; Donna Padar Berlin, Judge.

Lisa Daily, pro se.

Amber Hill of Amber Hill Law, St.
Petersburg, for Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.